Citation Nr: 0314278	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-11 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
Title 38, Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to May 
1946.  He died on April [redacted]
, 1999.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1999 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In April 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in April 2003.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for all manifestations of gastrointestinal 
disability.

2.  The veteran's gastrointestinal condition substantially or 
materially contributed to his death and aided or lent 
assistance to the production of death.


CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).

2.  Entitlement to dependents' educational assistance is 
warranted.  38 U.S.C.A. § 3501 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
instant case, the Board finds that VA has complied with the 
requirements of the statute.  The appellant has not 
identified any evidence which may be pertinent to her claims 
which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefits which she is seeking.  
In view of the fact that this decision grants the appellant's 
claims, further evidence is not needed to substantiate the 
claims.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
appellant's claims and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the appellant if the Board decides her appeal 
at this time and the Board will, therefore, proceed to 
consider her claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I. Service Connection for Cause of Death

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related thereto.  In determining whether a 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

In the veteran's case, at the time of his death, he was 
service connected for: residuals of subtotal gastric 
resection with diverticulum of the stomach, evaluated as 60 
percent disabling; and anxiety neurosis, also diagnosed as 
post-traumatic stress disorder with depression, evaluated as 
70 percent disabling.  The appellant does not contend, and 
the evidence does not show, that the veteran's death was 
related to his service connected psychiatric disability.  

At a VA general medical examination in May 1995, the veteran 
complained of episodes of severe epigastric pain with nausea, 
vomiting, and periodic melena.  A history of stomach surgery 
in the 1950s and a subsequent diagnosis of dumping syndrome 
were noted.  The veteran was taking multiple medications for 
his gastrointestinal complaints.  He was 67 inches tall and 
weighed 128 pounds.  On examination, the veteran's abdominal 
wall had multiple large surgical scars.  His abdomen was soft 
with very hard areas around the scars.  The veteran indicated 
that he had tenderness in all 4 quadrants.  Diagnoses 
included postoperative removal of 70 percent of the stomach 
and related dumping syndrome.

In February 1999, the veteran underwent an emergency 
quadruple coronary artery bypass graft procedure at St. 
Francis Hospital and Medical Center in Topeka, Kansas, after 
which he was transferred to a VA Medical Center and then re-
admitted to St. Francis Hospital.  At re-admission, he was 
hypotensive and had absent right radial and femoral pulses.  
A CT scan showed aortic dissection from the descending aorta 
to the renal arteries.  The Board notes that "aortic 
dissection" is defined as one resulting from hemorrhage 
which causes longitudinal splitting of the arterial wall, 
producing a tear in the intima and establishing communication 
with the lumen; also called dissecting aneurysm.  See 
Dorland's Illustrated Medical Dictionary 496 (28th ed., 1994) 
(Dorland's).  The veteran was taken to emergency surgery and 
underwent repair of his ascending aorta.  He was then taken 
to the intensive care unit, where he was on a ventilator.  
Attempts to wean him from the ventilator were unsuccessful.  
On March 16, 1999, the veteran was transferred to Select 
Specialty Hospital, a facility within the St. Francis 
complex.  On admission, he was on a ventilator and had 
increasing abdominal distension, confusion, and agitation.  A 
GI consultation was ordered.  The consulting 
gastroenterologist noted a history of abdominal surgeries and 
of GI bleeding 4 years earlier, which had been cauterized.  
An abdominal X-ray showed a markedly distended small bowel 
and large bowel, which looked like an ileus.  The Board notes 
that "ileus" is defined as an obstruction of the 
intestines.  See Dorland's at 819.  The consultant also 
reported that the veteran had "a tremendous amount of barium 
within the colon as well."  A nasogastric tube had been 
placed, but the veteran pulled it out.  His abdomen was 
distended with hyperactive bowel sounds but no mass, 
guarding, or rebound.  The consultant noted that the veteran 
had had poor to nonexistent nutritional support for a 
significant period of time.  He stated that he thought that 
nutrition was going to become a serious factor in the 
veteran's survival.  The Select Specialty Hospital summary 
noted that the veteran had a course of a decreasing level of 
consciousness until he died on April [redacted]
, 1999.  The 
impressions were: acute respiratory failure; aortic 
dissection; ARDS [adult respiratory distress syndrome]; and 
chronic obstructive pulmonary disease (COPD).

The veteran's death certificate listed the immediate cause of 
death as respiratory failure secondary to severe COPD.  
Conditions leading to the immediate cause of death were 
listed as ASVD [arteriosclerotic vessel disease], colon and 
small bowel pseudo-obstruction, and gastropenia and 
aerophagia.  Other significant conditions contributing to 
death but not resulting in the underlying cause were listed 
as enterococcal sepsis, thoracic aneurysm, and CABG [coronary 
artery bypass graft].  The Board notes that gastro-penia 
means abnormal reduction of the stomach.  See Dorland's at 
680, 1252.  Aerophagia is defined as excessive swallowing of 
air, usually an unconscious process associated with anxiety, 
resulting in abdominal distention or belching, often 
interpreted by the patient as signs of a physical disorder.  
See Dorland's at 33.  

The veteran's death was certified on the death certificate by 
Dr. T. C. W., a gastroenterologist.  In January 2000, Dr. T. 
C. W. reported as follows:

I was involved with [the veteran's] care during his 
hospitalization prior to his death 04/[redacted]
/99.  I am a 
gastroenterologist and was consulted regarding rather 
severe abdominal distention associated with abdominal 
pain.  The patient was presumed to have a severe 
dysmotility of his GI tract including gastroparesis, 
pseudo-obstruction of his small bowel, and a markedly 
dilated colon.  The etiology of this was never clearly 
determined.  It was felt partly related to the 
patient's postoperative state as well as narcotic pain 
medications.  Despite aggressive treatment no clear 
response was noted by the patient.  He eventually died 
of respiratory failure.  However, I am rather certain 
that his gastrointestinal dysmotility had a 
contributing factor to his death.  I would recommend 
that the V.A. reviewers review his select specialty 
hospital records to confirm this diagnosis.

The Board notes that dys-motility means a difficult, painful, 
disordered, or abnormal ability to move spontaneously.  See 
Dorland's at 513, 1059.

In October 1999, a medical advisor to the rating board of the 
RO reported that: pseudo-obstruction of the intestines is 
characteristically secondary to severe acute disease 
disorders and is manifested by variable degrees of abdominal 
distention, which may in turn possibly restrict full benefit 
from respirator or other measures to maintain or improve 
pulmonary function; and the long-term residuals of the 
veteran's service connected gastric resection and 
diverticulum would have no relationship to the terminal 
intra-abdominal stomach and intestinal complications noted on 
the death certificate.

In the remand of April 2001, the Board requested that the 
records of the veteran's terminal hospitalization be obtained 
and that such records be reviewed by an appropriate VA 
medical specialist who should provide a medical opinion 
regarding the possibility of an etiological relationship 
between the veteran's service connected disabilities and his 
cause of death.

In January 2003, a VA staff physician, who indicated that he 
had reviewed the veteran's claims file, reported as follows:

This reviewer believes the patient expired from 
complications of chronic obstructive pulmonary disease, 
prolonged ventilator use, sepsis, subsequent to an 
acute episode of aortic dissection.  The ileus and 
colonic inertia seen in this case are likely related to 
the acute illnesses listed above and were an end-point, 
not a cause.  These digestive abnormalities are 
unrelated to the gastric resection.  The only way 
gastric resection may be remotely tied to this 
patient's outcome would be if it had caused a poor 
nutritional and underlying status that contributed to 
poor outcome.  However, multiple more grave and more 
likely conditions were present in this patient that 
would have been poor outcome predictors and also, even 
with no such underlying illnesses the condition he 
faced: aortic dissection with poor operative ventilator 
dependency and sepsis, could not uncommonly result in 
ileus, colonic inertia and potentially death.  It is 
this reviewer's opinion that neither the veteran's 
gastric resection nor anxiety neurosis were the cause 
of his death.  Moreover, any contribution to veteran's 
death these conditions could theoretically have had 
would have been extremely small, unlikely, indirect and 
a matter of speculation in this case. 

With regard to these medical opinions concerning the 
relationship, if any, of the veteran's service connected 
subtotal gastric resection with diverticulum of the stomach 
to his death, the Board first notes that both the medical 
advisor to the rating board and the VA staff physician made a 
distinction between the veteran's service connected 
disability and his GI condition during the terminal 
hospitalization in April 1999.  The medical advisor to the 
rating board stated that the long-term residuals of the 
veteran's service connected gastric resection and 
diverticulum had no relationship to the terminal intra-
abdominal stomach and intestinal complications noted on the 
death certificate.  The VA staff physician stated that the 
digestive abnormalities of the veteran's ileus and colonic 
inertia were unrelated to his service connected gastric 
resection.  They then proceeded to state their opinions that 
the veteran's service connected gastric resection did not in 
any significant way contribute to his death.  However, the 
medical advisor to the rating board and the VA staff 
physician did not appear to dispute the finding of Dr. T. C. 
W., the consulting gastroenterologist, that the veteran's 
severe dysmotility of his GI tract contributed to his death.  
The Board finds that the determinative issue in this case is, 
therefore, whether the grant of service connection for a GI 
disability included the GI disorders listed on the veteran's 
death certificate as causes contributing to his death.  

A review of the record reveals that a rating decision in June 
1947 granted entitlement to service connection for a duodenal 
ulcer.  After the veteran underwent a subtotal gastrectomy in 
October 1954, a rating decision in November 1954 
characterized the service connected disability as subtotal 
gastric resection.  A rating decision in November 1981 
characterized the service connected disability as subtotal 
gastric resection with diverticulum of the stomach.  In June 
1987, the Board listed as an issue on appeal entitlement to 
an increased evaluation for residuals of a subtotal gastric 
resection with diverticulum of the stomach.  

In July 1995, the RO considered the veteran's claim for an 
increased evaluation.  In the July 1995 rating decision, it 
was noted that, on a VA examination in May 1995, "The 
symptomatology attributable to the veteran's service 
connected digestive system disorder is characterized as 
severe" and the RO stated, "The evaluation of subtotal 
gastric resection with diverticulum of the stomach is 
increased to 60 percent disabling effective May 16, 1995 [the 
date of claim for increase].  An evaluation of 60 percent is 
granted for nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia."  The Board notes that, in July 
1995, the RO rated all manifestations of a GI disability as 
part and parcel of the service connected disability.  Such 
being the case, the Board finds that the RO thereby expanded 
the grant of service connection to include all manifestations 
of GI disability.  With regard to the appellant's claim for 
service connection for the cause of the veteran's death, the 
issue becomes whether the veteran's overall GI condition 
substantially or materially contributed to his death, 
combined to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312 (2002).  As noted 
above, the 3 physicians who have offered medical opinions in 
this case appear to have agreed that the veteran's GI 
condition during his final hospitalization did contribute in 
a material way to his death.  The Board, therefore, concludes 
that the competent medical evidence is in favor of a finding 
that residuals of a gastric resection with diverticulum of 
the stomach substantially or materially contributed to the 
veteran's death.  For that reason, entitlement to service 
connection for the cause of the veteran's death is 
established.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).



II. Chapter 35 Educational Benefits

38 U.S.C.A. § 3501 (West 2002) provides that the surviving 
spouse or child of a veteran who died of a service connected 
disability is entitled to educational assistance.  In view of 
the fact that this decision grants entitlement to service 
connection for the cause of the veteran's death, the claim of 
entitlement to dependents' educational assistance will also 
be granted.  


ORDER


Service connection for the cause of the veteran's death is 
granted.

Entitlement to dependents' educational assistance under Title 
38, Chapter 35, United States Code is granted.
 



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

